ON SUGGESTION OF ERROR.
Upon a careful further review of this record, we have come to the conclusion that sufficient appears in it to indicate that on another trial the evidence may be made to comply with the general rule set forth in our former opinion, and that we should follow the ordinary course of reversing and remanding instead of reversing and dismissing. Therefore, the suggestion will be sustained to that extent, and the decree here will be amended so as to reverse and remand for a new trial.
So ordered. *Page 93